DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 8/19/2022 has been entered and made of record.
Applicant's arguments, with respect to independent claims 8 and 14, have been fully considered but they are not persuasive. It’s noted that although the claims have been amended to include the allowable subject matter, the added limitation occurred in the preamble of the claim. When reading the preamble in the context of the entire claim, the recitation “wherein the printer driver is stored in association with the print setting application identified by an application identifier acquired based on identification information of one of the plurality of the printers” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10-11, 13-14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0066907 A1 to Nakata et al. in view of U.S. Patent Publication No. 2017/0060507 A1 to Salgado.
As to claim 8, Nakata discloses a method performed by executing a print setting application in a computer storing a printer driver that is compatible with a plurality of printers of a plurality of printer vendors (host computer 3000 to include printer driver 203 of figures 1-2), wherein the printer driver is stored in association with the print setting application identified by an application identifier acquired based on identification information of one of the plurality of the printers, the method comprising: 
causing a display to display a print setting object (print setting as shown in figures 3-4) that is an object for setting a print setting value (setting values 2202-2214 as shown in figure 4A) related to a function for printing an image to which a predetermined image is added (adding of copy forgery inhibited pattern; paragraphs 0044 and 0062-0073); and 
providing the print setting value set via the displayed print setting object, wherein the print setting value is to be included in print data to be transmitted to said one of the plurality of printers of the plurality of printer vendors (print data with tint block processing is generated and send to printer 1500; figure 2 and paragraphs 0058-0064).
Nakata does not expressly disclose that the printer driver that is compatible with a plurality of printers of a plurality of vendors.
Salgado, in the same area of printing using printer driver, teaches a universal printer driver that is compatible with a plurality of printers of a plurality of vendors (universal printer driver; paragraphs 0004, 0015 and 0032).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified Nakata’s method by the teaching of Salgado because it would allow the user to use the one universal driver to print to different types of printing apparatus, thus providing more convenience to the user.
As to claim 10, Nakata further discloses wherein the print setting application is acquired from an external server apparatus by the computer (obtain via internet; paragraph 0017).  
As to claim 11, Nakata further discloses wherein the print setting application causes the computer to display the generated print setting screen (figure 4A) based on a predetermined user operation received via another print setting object provided by other software (user selects “edit style” 2104 from another setting screen as shown in figure 3).
As to claim 13, Nakata further discloses wherein the print setting value is a print setting value for setting a size of the predetermined image (font size 2209 of figure 4A).
As to claims 14, 16-17 and 19, claims 14, 16-17, and 19 are for a non-transitory computer readable storage medium that correspond to method claims 8, 10-11 and 13. Therefore they have been analyzed and rejected based on method claims 8, 10-11 and 13 respectively above.
Allowable Subject Matter
Claims 1, 3-7 are allowed.
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675